UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7934



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CIABATTINO RAPHAEL MCSHAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.    Robert C. Chambers
District Judge. (3:00-cr-00111-1; 3:03-cv-00324)


Submitted: April 26, 2007                        Decided: May 1, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ciabattino Raphael McShan, Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ciabattino   Raphael   McShan   seeks   to   appeal   from   the

district court’s order dismissing in part his 28 U.S.C. § 2255

(2000) motion, and directing additional briefing on the remaining

issues.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).            The

order McShan seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.           Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                 - 2 -